DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on May 27, 2022, claims 1, 3-6, 11 and 15 have been amended, and claim 2 has been canceled.  Accordingly, claims 1 and 3-15 are currently pending in this application with claims 7-8 and 10 being previously withdrawn from consideration.
Response to Amendment
The amendments filed with the written response received on May 27, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 2, 2022, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 1 is objected to because at line 11, “at least one flat shaped and adjacently located opening section” should read “at least one adjacently located flat shaped opening section”.
Claim 3 is objected to because at line 3, “left and right flat openings sections” should read “left and right flat opening sections”.
Claim 6 is objected to because at line 2, “that configured” should read “that is configured”.
Claim 15 is objected to because at lines 2-3, “left and right flat openings sections” should read “left and right flat opening sections”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the shoelace opening is configured to receive the shoelace therein without pinching or squeezing the shoelace between the upper and lower bodies” at lines 7-9.  Whether a shoelace is pinched or squeezed by the claimed invention is dependent the size (e.g., a diameter) of a shoelace which can come in various sizes.  Examiner notes that Applicant has not claimed a combination of a shoelace ornament and a shoelace.  Instead, the claim is only directed to a shoelace ornament.  Accordingly, the limitation is dependent on some hypothetical structure of a shoelace that is not explicitly claimed.  Therefore, it is unclear whether or not a prior art reference would meet this limitation of the claim, as Applicant has not recited any structural limitation (e.g., dimensions) by which to determine if some hypothetical shoelace would be pinched or squeezed by the claimed invention.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best as can be understood as an intended use limitation when applying prior art.  Examiner notes that Applicant directs for this limitation to be interpreted as intended use on page 6 of the response received on May 27, 2022.
Claim 4 recites the limitation “a second opening, wherein the second opening is juxtaposed to the opening” at lines 2-3.  It is unclear if the previously introduced “shoelace opening” is meant to be a first opening or if some other opening such as “the opening” at line 3 is meant to be a first opening.  It is also unclear if the shoelace opening is meant to include or comprise some first opening and the second opening.  Further compounding the problem, “the opening” lacks proper antecedent basis in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 15 recites the limitation “shoelaces” at line 3.  It is unclear if the limitation is meant to refer back to the previously introduced shoelace, or if it is meant to refer to a different structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the shoelace”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 3, 5-6, 9, and 11-14 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12-13, and 15, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20130017528 to Lee (hereinafter, “Lee”).
Regarding claim 1, Lee teaches a shoelace ornament (Fig. 1; abstract; device (100)), comprising: an upper body (110), a lower body (120) and a hinge that hingedly couples the upper body to said lower body at one respective end of each of said upper body and lower body (connecting piece (115) hingedly coupling upper and lower bodies); a lock that effects locking of the upper body to the lower body (locking jaws (112a, 122a); and the upper body and the lower body defining therebetween, when said shoelace ornament is in a closed position, a shoelace opening for the passage therethrough of a shoelace threaded through a footwear article (Figs. 2-4; when closed, opening formed between upper and lower bodies is capable of allowing passage of a shoelace therethrough), wherein the shoelace opening is configured to receive the shoelace therein without pinching or squeezing the shoelace between the upper and lower bodies, regardless of whether the shoelace is round bodied or flat bodied (Figs. 3-4; opening is structurally capable of receiving some hypothetical round and/or flat shoe laces of a smaller enough size that the hypothetical shoe laces are not pinched or squeezed), wherein the shoelace opening comprises a centrally located circular shaped opening section that merges into at least one flat shaped and adjacently located opening section, the circular shaped opening section being configured to accommodate therein a round bodied shoelace and the flat shaped opening section a flat bodied shoelace (Figs. 1-3; overall opening of the device includes circular shaped opening sections (111, 121) which merge into the flat shaped opening sections formed on the sides of the device between the upper and lower bodies as depicted in, for example, Fig. 3; the circular shaped opening sections are structurally capable of accommodating some hypothetical round bodied shoelace, and the flat shaped opening sections are structurally capable of accommodating some hypothetical flat bodied shoelace).
Regarding claim 3, Lee further teaches wherein the shoelace opening comprises said centrally located circular shaped opening section, which merges into and is flanked on opposed sides thereof with left and right flat openings sections sized to accommodate together said flat bodied shoelace (Figs. 1-3; overall opening of the device includes circular shaped opening sections (111, 121) which merge into the flat shaped opening sections formed on the sides of the device between the upper and lower bodies as depicted in, for example, Fig. 3; formed overall opening is structurally capable of accommodating a flat bodied shoelace).
Regarding claim 4, Lee further teaches a second opening, wherein the second opening is juxtaposed to the opening across a hollow interior between the upper body and the lower body, and wherein the shoelace is configured to extend through both the opening and the second opening (Figs. 3-4; first and second flat opening sections are formed on opposite sides of the device; each opening allows for a shoelace to extend through each opening as depicted in Fig. 4).
Regarding claim 12, Lee further teaches a holding projection extending from the upper body, at a position to assist the separation of the upper body from the lower body when the lock is operated to an open state (Fig. 3; locking jaw (112a) includes a projection extending from the upper body (110) proximate reference character (112) which is structurally capable of assisting the separation of the upper body from the lower body when the lock is operated to an open state).
Regarding claim 13, Lee further teaches wherein the lock is juxtaposed to the hinge (Figs. 1-2; locking jaws (112a, 122a) are positioned opposite hinged connecting pieces (115)).
Regarding claim 15, Lee further teaches wherein the shoelace opening comprising the centrally-located circular-shaped opening section and the left and right flat openings sections defines a composite opening for shoelaces with a bottom surface that is concave in a direction facing toward the upper body (Figs. 1-3; overall opening of the device includes circular shaped opening sections (111, 121) and flat shaped opening sections which form a composite opening; bottom surface of lower body is concave in a direction facing the upper body as depicted in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of USPN 5,632,709 to Walsh (hereinafter, “Walsh”).
Regarding claim 5, Lee does not explicitly teach wherein the upper body has an upper surface that is ornamental.
However, Walsh, in a related attachable foot ornament art, is directed to an aesthetically pleasing attachable weight for shoes that allows a user to customize their workout (See Walsh, Fig. 1; Abstract).  More specifically, Walsh teaches wherein the upper body has an upper surface that is ornamental (surfaces of member (1) can be coated to have a textured surface; See Walsh, Col. 4, lines 1-5).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify at least the upper surface of the upper body of the device of Lee to have a textured surface as disclosed by Walsh.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify at least the upper surface of the upper body of the device of Lee to have a textured surface as disclosed by Walsh in order to enhance the aesthetic appeal and custom look of the device as preferred by the wearer (See Walsh, Col. 4, lines 1-5).
Claim 6, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of US 2016/0081432 to Caron (hereinafter, “Caron”).
Regarding claim 6, Lee does not teach a selectively releasably attachable ornament that configured to be secured to an upper surface on the upper body.
However, Caron, in a related shoe lace attachment clip art, is directed to a locking device for a shoelace that includes a top portion hingeably connected to a bottom portion and held in place by a hook a latch mechanism (See Caron, Figs. 5 and 8; Abstract).  More specifically, Caron teaches a selectively releasably attachable ornament that configured to be secured to an upper surface on the upper body (See Caron, Figs. 8-9; decorative element (110) can be selectively attached to an upper surface of an upper body or removed and changed by a user; the decorative element would be visible on the upper surface when mounted on a shoe lace; [0045]-[0047]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the upper surface of the device of Lee to include the interchangeable decorative element disclosed by Caron.  One of ordinary skill in the art at the time of filling of the invention would have been motivated to modify the upper surface of the device of Lee to include the interchangeable decorative element disclosed by Caron to improve the aesthetic appeal and customizable design of the device for the wearer (See Caron, [0045]-[0047]).
Claim 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of USPN 6,282,758 to Lin (hereinafter, “Lin”).
Regarding claim 9, Lee does not teach wherein the lock comprises a locking pin that is spring biased to extend out of one of the upper body and the lower body and to be received inside a juxtaposed lock element receiving hole.
However, Lin, in a related footwear art, is directed to a lock assembly for securing a strap device on a roller-blade (See Lin, Figs. 1-4; abstract).  More specifically, Lin teaches wherein the lock comprises a locking pin that is spring biased to extend out of one of the upper body and the lower body and to be received inside a juxtaposed lock element receiving hole (See Lin, Fig. 2; lock assembly includes spring biased positioning member (31) which includes stock (312) which extends out of the upper body portion and is received in passage (222) and cavity (21)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to replace the locking jaw mechanism of Lee with the lock assembly disclosed by Lin (i.e., the plate (10) of Lin on the lower member and the lock block (20) of Lin on the upper member), as the modification amounts to no more than the simple substitution of one known locking mechanism for another with nothing more than the reasonable expectation of one locking mechanism performing just as well as the other to yield predictable results, i.e., releasable locking of the upper and lower members.
Claim 11, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of CN204930548U to Xu (hereinafter, “Xu”).
Regarding claim 11, Lee does not teach wherein the lock comprises at least one magnet located on one of the upper body and the lower body for attracting and securely holding onto ferromagnetic material located in the other of said upper body and said lower body.
However, Xu, in a related shoe lace attachment clip art, is directed to a hinged shoe accessory that closes around a shoe lace on a shoe (See Xu, Figs. 1, 4, and 6; Abstract).  More specifically, Xu teaches wherein the lock comprises at least one magnet located on one of the upper body and the lower body for attracting and securely holding onto ferromagnetic material located in the other of said upper body and said lower body (Fig. 1, 4, and 6; connectors (4, 5) attached to upper and lower portions of device, respectively, attract to one another to securely hold the portions together.
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the magnetic locking connectors disclosed by Xu for the locking jaw connectors of Lee, as the modification amounts to no more than the simple substitution of one known locking mechanism for another with nothing more than the reasonable expectation of one locking mechanism performing just as well as the other to yield predicable results, i.e., locking the upper and lower bodies of the device together.
Claim 14, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of US 2020/0054095 to McKenzie et al. (hereinafter, “McKenzie”).
Regarding claim 14, Lee does not teach a spring to bias the upper body and the lower body to move away from each other.
However, McKenzie, in a related shoe lace attachment clip art, is directed to a device for securing a shoelace by clamping said shoelace between two hingedly coupled plates (See McKenzie, Figs. 14-15A; Abstract).  More specifically, McKenzie teaches a spring to bias the upper body and the lower body to move away from each other (Figs. 10 and 14; torsion spring (97) in hinged connection is configured to bias the top section (92) and the lower base section (91) to move away from each other; [0060]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the hinged connection of Lee to include the torsion spring disclosed by McKenzie.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the hinged connection of Lee to include the torsion spring disclosed by McKenzie to assist a user in opening and separating the upper and lower bodies of the unlocked attachment (See McKenzie, [0060]).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed May 27, 2022, with respect to the rejection of the claims under 35 USC 112(b), 102, and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant's argument that the prior art of Lee has been designed to pinch or clamp a portion of the shoelace to prevent opening of the shoelace tying knot and is antithetical to the teachings of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a size of some hypothetical shoelace) are not recited in the rejected claim(s).  As previously explained in the rejection under 112(b) above, Examiner notes that Applicant has not claimed a combination of a shoelace ornament and a shoelace.  Instead, the claim is only directed to a shoelace ornament.  Whether a shoelace is pinched or squeezed by the claimed invention is dependent the size (e.g., a diameter) of a shoelace which can come in various sizes.  Accordingly, the limitation is dependent on some hypothetical structure of a shoelace that is not explicitly claimed.  Applicant has not recited any structural limitation (e.g., dimensions) by which to determine if some hypothetical shoelace would be pinched or squeezed by the claimed invention or prior art.  
Examiner notes that Applicant directed for this limitation to be interpreted as intended use on page 6 of the response received on May 27, 2022.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As noted in the rejection above, absent any additional structural or dimensional limitations, the prior art is structurally capable of performing the claimed function as best can be understood.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 4,558,663 to Kaplanis is directed to a device attachable to a length of material for receiving said material.  USPN 4,885,559 to Nakano is directed to an electric noise absorber for clamping to a cord.  US 2002/0020046 to Voughlohn is directed to a device for receiving laces of an article of footwear.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732